NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                           April 02, 2015

      Hon. Charles Walker Bailey                   Hon. Priscilla M. Hubenak
      1108 Lavaca St Ste 700                       Assistant Attorney General
      Austin, TX 78701-2180                        Environmental Protection Division - MC
                                                   066
      Hon. Dolores A. Hibbs                        P. O. Box 12548
      1700 N. Congress                             Austin, TX 78711-2548
      11th Floor                                   * DELIVERED VIA E-MAIL *
      Austin, TX 78701
      * DELIVERED VIA E-MAIL *                     Hon. Douglas G. Caroom
                                                   Bickerstaff, Heath, Delgado, Acosta, LLP
      Hon. Cynthia Woelk                           3711 S. Mopac, Bldg. 1, Ste. 300
      Assistant Attorney General                   Austin, TX 78746
      Environmental Protection Division MC 066     * DELIVERED VIA E-MAIL *
      P. O. Box 12548
      Austin, TX 78711-2548
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00415-CV
      Tr.Ct.No. D-1-GN-12-003937
      Style:    TEXAS COMMISSION ON ENVIRONMENTAL QUALITY v. TEXAS FARM
                BUREAU, FRANK VOLLEMAN, FRANK DESTEFANO, DAVID AND MARY
                BALLEW, RON AND SHERIE BURNETTE, SAM JONES, THEODORE AND MARY
                KALLUS, GLEN MARECEK, JOHN GAULDING, AND CHARLES AND KATHERINE
                HARLESS

              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 53rd District Court
           Hon. Amalia Rodriguez-Mendoza, Travis County District Clerk (DELIVERED VIA
           E-MAIL)
           Hon. Billy Ray Stubblefield, Presiding Judge, Third Administrative Judicial
           Region (DELIVERED VIA E-MAIL)